 



Exhibit 10.1

AMENDMENT NO. 1

     AGREEMENT made as of March 1, 2005 between WINDING BROOK DRIVE LLC, a
Connecticut limited liability company having an address in care of Abbey Road
Advisors LLC, 8 Wright Street, Westport, Connecticut 06880, Attn: Mr. W. M.
Keeney (“Lessor”), and OPEN SOLUTIONS INC., a Delaware corporation having an
address of 455 Winding Brook Drive, Glastonbury, Connecticut 06033, Attn: Mr.
Carl Blandino (“Lessee”).

RECITALS



  A.   Lessee and WB Development Partnership, predecessor in interest to Lessor,
entered into a lease dated as of May 4th, 2004 (the “Lease”) for 45,476 rentable
square feet of office space located on the third and fourth floors (the
“Original Premises”) of the building commonly known as 455 Winding Brook Drive,
Glastonbury, Connecticut (the “Building”).     B.   The parties desire to
increase the leased premises by adding thereto 20,476 rentable square feet on
the first floor of the Building as shown as the cross-hatched area on Exhibit A
hereto (the “Expansion Space”) and make certain other changes to the Lease.    
C.   All capitalized terms used herein shall have the meanings ascribed to them
in the Lease unless otherwise specified herein.

NOW THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, the parties agree as follows:



  1.   Effective Date. On January 1, 2006 (the “Effective Date”) the following
changes to the Lease shall become effective:



  (a)   Expansion Space. The Expansion Space shall be added to the Original
Premises for aggregate premises of 65,952 rentable square feet (the “Premises”).
    (b)   Lessee’s Proportionate Share. Lessee’s Proportionate Share (as such
term is defined pursuant to the Lease) shall be increased to 76.60%.     (c)  
Extension of Term. The Lease Term for the Premises shall be extended to
January 31, 2013 (the “Expiration Date”).     (d)   Rent. Rent for the Premises
shall be payable in advance in equal monthly installments as set forth below:

 



--------------------------------------------------------------------------------



 



                          Period   Rent/SF     Rent/Month     Rent for Period  
1/1/06-7/31/06
  $19.66/sf   $ 108,051.36     $ 756,359.52  
8/1/06-7/31/07
  $20.16/sf   $ 110,799.36     $ 1,329,592.32  
8/1/07-7/31/08
  $20.66/sf   $ 113,547.36     $ 1,362,568.32  
8/1/08-7/31/09
  $21.16/sf   $ 116,295.36     $ 1,395,544.32  
8/1/09-7/31/10
  $21.66/sf   $ 119,043.36     $ 1,428,520.32  
8/1/10-7/31/11
  $22.16/sf   $ 121,791.36     $ 1,461,496.32  
8/1/11-7/31/12
  $22.66/sf   $ 124,539.36     $ 1,494,472.32  
8/1/12-1/31/13
  $23.16/sf   $ 127,287.36     $ 763,724.16  



  (e)   Storage Space. Notwithstanding anything in Section 502 of the Lease to
the contrary, rent for any storage space in excess of 1,023 rentable square feet
leased by Lessee during the initial Term, as extended hereby, shall be payable
as set forth below:

          Period   Rent/SF  
1/1/06-7/31/06
  $12.50/sf
8/1/06-7/31/07
  $12.81/sf
8/1/07-7/31/08
  $13.13/sf
8/1/08-7/31/09
  $13.46/sf
8/1/09-7/31/10
  $13.80/sf
8/1/10-7/31/11
  $14.15/sf
8/1/11-7/31/12
  $14.68/sf
8/1/12-1/31/13
  $15.23/sf



      Lessee hereby leases from Lessor a total of 1,515 rentable square feet of
storage space for the initial Term, as extended hereby.     (f)   Renewal Terms.
The First and Second Renewal Terms as set forth under Section 501 of the Lease
shall be deleted and of no further force or effect.     (g)   Extension Options.
Lessee shall have two (2) options to extend the Term:



  (i)   The first extension option (the “First Extension Option”) shall be for
an additional period of three (3) years and upon all of the terms and conditions
of the Lease except that (A) the Rent during the First Extension Term shall be
payable in advance in equal monthly installments as set forth below:

-2-



--------------------------------------------------------------------------------



 



                          Period   Rent/SF     Rent/Month     Rent for Period  
2/1/13-1/31/14
  $23.50/sf   $ 129,156.00     $ 1,549,872.00  
2/1/14-1/31/15
  $24.00/sf   $ 131,904.00     $ 1,582,848.00  
2/1/15-1/31/16
  $24.50/sf   $ 134,652.00     $ 1,615,824.00  

(B) Lessee shall pay rent for any storage space in excess of 1,023 rentable
square feet leased by Lessee during the extension Term as set forth below:

          Period   Rent/SF  
2/1/13-1/31/14
  $15.42/sf
2/1/14-1/31/15
  $15.81/sf
2/1/15-1/31/16
  $16.21/sf

(C) Lessor shall have no obligation to do any work in the Premises or give any
work allowance; (D) there shall be no new Base Year; and (E) there shall be no
further option to extend beyond the expiration of such extension Term except as
set forth in subparagraph (ii) below.



  (ii)   The second extension option (the “Second Extension Option”) shall be
for an additional period of five (5) years and upon all of the terms and
conditions of this Lease, except that (A) the Rent during the extension Term
shall be the greater of (x) the Rent during the twelve (12) months immediately
preceding the extension Term and (y) the fair rental value of the Premises at
the date six (6) months prior to the commencement of the extension Term; (B) the
rent for any storage space leased by Lessee during the extension Term shall be
the greater of (x) the rent per square foot payable during the twelve
(12) months immediately preceding the extension Term multiplied by the total
rentable square feet of storage space leased by Lessee (without deduction or
free rent) and (y) the fair rental value of such storage space at the date six
(6) months prior to the commencement of the extension Term; (C) Lessor shall
have no obligation to do any work in the Premises or give any work allowance;
(D) there shall be no new Base Year; and (E) there shall be no further option to
extend beyond the expiration of such extension Term.



  (iii)   Lessee’s options may be exercised only by written notice of exercise
given by Lessee to Lessor at least nine (9) months prior to the expiration of
the then current Term. Failure to so exercise within such period shall render
any subsequent attempted exercise void and of no effect, any principles of law
or equity to the contrary notwithstanding. Lessee shall have no right to
exercise its options to extend the Term, and any attempted exercise shall be
void and of no effect, if: (i) the named Lessee has assigned this Lease or has
at any time subleased (except as permitted without Lessor’s

-3-



--------------------------------------------------------------------------------



 



      consent pursuant to Section 2805), in the aggregate, more than 50% of the
Premises; or (ii) Lessee shall be in material default hereunder and such
material default shall not have been cured at the time of the attempted exercise
or, if such default occurs after Lessee’s attempted exercise of the option, at
the time of the proposed commencement of the extension Term.     (iv)   In the
event that the parties have not agreed upon the fair rental value of the
Premises prior to the date six (6) months before the commencement of the Second
Extension Term, such value shall be determined by arbitration in Hartford,
Connecticut before a single arbitrator as follows:



  (1)   Lessor and Lessee shall have fifteen (15) days within which to select
one (1) mutually agreeable arbitrator. If Lessor and Lessee fail to agree on one
(1) arbitrator within the fifteen (15) day period, either party may promptly
request the American Arbitration Association to appoint an arbitrator for the
matter, and said Association’s selection shall be binding upon Lessor and
Lessee. Said Association shall appoint as arbitrator an individual with the
following qualifications: not less than ten (10) years’ experience in the
valuation of commercial rental properties in Hartford County; and has never been
a direct or indirect employee or agent of either Lessor or Lessee.     (2)  
Lessor and Lessee shall each submit to the arbitrator, in writing, a good faith
determination of the fair rental value of the Premises within fifteen (15) days
of such arbitrator’s date of appointment. In the event only one party timely
submits such a determination, the submitting party’s determination shall be
final and binding upon the parties.     (3)   The arbitrator selected must
choose either Lessor’s or Lessee’s good faith determination of the fair rental
value of the Premises and the arbitrator’s choice shall be final and binding
upon the parties. In determining the fair rental value of the Premises and which
of Lessor’s or Lessee’s determinations to select, the arbitrator shall consider
all relevant factors. From the date of appointment, the arbitrator shall have
forty-five (45) days within which to render a decision as to the fair rental
value of the Premises.     (4)   Judgment upon the award rendered by the
arbitrator shall be binding upon the parties and may be entered in any court of
competent jurisdiction. The arbitrator shall determine the liability of the
parties for the costs of the arbitration and may allocate counsel fees, witness
fees and other costs between the parties.

          (h) OMT – Real Estate Taxes. Notwithstanding anything in the Lease to
the contrary, if real estate taxes with respect to the Land are increased during
any calendar year after the Base Year or after Lessor’s issuance of its
Estimated OMT Statement for such calendar year, then Lessee shall pay to Lessor,
without setoff or deductions of any

-4-



--------------------------------------------------------------------------------



 



kind, as additional rent and in addition to any real estate taxes due and
payable pursuant to such Estimated OMT Statement, an amount equal to Lessee’s
Proportionate Share of such increase. Such payments shall be made in the
installments provided by the taxing authority within thirty (30) days after
Lessee receives from Lessor notice of such tax increase and a bill for Lessee’s
Proportionate Share thereof, together with a copy of the applicable bill
received by Lessor from the taxing authority. If Lessor shall be required under
a mortgage or other creditor arrangement to make real estate tax deposits
monthly or otherwise, Lessee shall make the same installment payments to Lessor
of its share of same. If Lessor receives a refund of any portion of real estate
taxes that were included in the real estate taxes paid by Lessee, then Lessor
shall reimburse Lessee its pro rata share of the net refunded taxes, less any
expenses that Lessor reasonably incurred to obtain the refund.

          OMT – Capital Expenditures and Sewer Lien. Notwithstanding anything in
the Lease to the contrary, OMT shall exclude such capital expenditures which, in
accordance with federal income tax regulations, are not fully chargeable to
current account in the year the expenditure is incurred provided, however,
notwithstanding anything in the forgoing to the contrary, OMT shall specifically
include the cost of any repairs, replacements or improvements made to the
Building or Land amortized over their useful life. OMT shall specifically
exclude all costs associated with that certain Voluntary Sewer Lien recorded
against the Land on the Glastonbury Land Records.

          (i) Parking. The number of parking spaces available for Lessee’s use
shall be increased to a total of 39 garage spaces and 247 surface spaces.

     2. Lessee Improvements. Lessor shall perform the work and make the
installations in the Expansion Space as set forth in Exhibit B attached hereto
and made a part hereof (“Lessor’s Construction”) and shall diligently pursue and
use its best efforts to substantially complete same on or before the Effective
Date.



  (a)   The Expansion Space shall be conclusively deemed available for Lessee’s
occupancy on the date that the following conditions have been met:



  (i)   a certificate or certificates of occupancy (temporary or final) or other
authorization permitting occupancy of the entire Expansion Space has or have
been issued by the applicable governmental authority; and     (ii)   Lessor’s
Construction with respect to the Expansion Space has been substantially
completed (excluding any minor details of construction, decoration or mechanical
adjustment which do not materially interfere with Lessee’s use of the Expansion
Space).



  (b)   Notwithstanding the provisions of subsection (a) above, if there is a
delay in the availability of the Expansion Space for occupancy due to any
material default, delay or omission by Lessee, then the Expansion Space shall be
deemed available for occupancy on the date when the Expansion Space would have
been available but for such default, delay or omission.

-5-



--------------------------------------------------------------------------------



 



  (c)   If Lessor shall not substantially complete Lessor’s Construction on or
before such date, then that portion of the Rent representing the Rent for that
part of the Expansion Space that has not been substantially completed shall
abate for a number of days equal to the number between such date (as so
extended) and the date of substantial completion of Lessor’s Construction.    
(d)   Lessee, by entering into occupancy of any part of the Expansion Space,
shall be deemed to have agreed that Lessor, up to the time of such occupancy,
had performed all of its obligations hereunder with respect to such part and
that such part, except for minor details of construction, decoration and
mechanical adjustment referred to above, was in satisfactory condition as of the
date of such occupancy, unless, within thirty (30) days after such date, Lessee
shall have given notice to Lessor specifying the respects in which the same was
not in such condition. If Lessee shall give Lessor such notice within said
thirty (30) day period, Lessor shall promptly inspect the Expansion Space and
shall proceed with reasonable diligence to remedy any defects therein.     (e)  
Lessor shall notify Lessee of the anticipated date of substantial completion of
Lessor’s Construction in a notice given at least ten (10) business days prior to
the substantial completion date stated therein. Lessor and Lessee shall
thereupon set a mutually convenient time for Lessee, Lessee’s architect and
engineer, if applicable, Lessor and Lessor’s contractor to inspect the Expansion
Space and Lessor’s Construction at which time Lessee or Lessee’s architects and
engineers shall prepare a punch list or items to be completed in accordance with
Lessee’s Plans (as defined in Exhibit B). Upon completion of the inspection,
Lessee shall acknowledge in writing whether substantial completion of Lessor’s
Construction has occurred, subject to any punch list items to be completed.
Lessor shall proceed with reasonable diligence to complete the punch list items
within (30) days thereafter.

     3. Brokerage. Lessee represents that it has not had or dealt with any
realtor, broker or agent in connection with the negotiation of this Agreement
except for CB Richard Ellis –N.E. Partners LP (“Broker”), and Lessee shall pay
and hold Lessor harmless from any cost, expense or liability (including costs of
suit and reasonable attorneys’ fees) for any compensation, commission or charges
claimed by any realtor, broker or agent with respect to this Lease and the
negotiation thereof, other than a claim of Broker and a claim based upon any
written agreement between such person and Lessor. Lessor represents that it has
not entered into a written agreement with any broker other than Broker, with
respect to the leasing of the leased premises and which is in effect this date.
Lessor shall compensate Broker pursuant to a separate agreement.

     4. Subordination. Section 2802 of the Lessee is deleted. This Agreement and
the Lease as modified hereby shall be subject and subordinate to (i) any and all
mortgages now or hereafter affecting the fee title of the Property, and to any
and all present and future extensions, modifications, renewals, replacements and
amendments thereof; and (ii) any and all ground leases now or hereafter
affecting the Property or any part thereof and to any and all extensions,
modifications, renewals, replacements and amendments

-6-



--------------------------------------------------------------------------------



 



thereof. Lessee will execute and deliver to Lessor, within twelve (12) business
days of demand therefor, any reasonable certificate or instrument which Lessor,
from time to time, may request for confirmation of the provisions of this
Paragraph. Lessor shall provide Lessee with an agreement from any current or
future holder of a mortgage on the Building or Land to the effect that, if there
shall be a foreclosure of its mortgage, the Lease shall continue in full force
and effect as a direct lease between mortgagee and Lessee subject to all the
terms, covenants and conditions of the Lease and mortgagee shall not disturb
Lessee’s right of quiet possession of the Premises under the terms of the Lease
so long as Lessee is not in default of any term, covenant or condition of the
Lease beyond any applicable grace period therefor.

     5. Notices and Estoppels. From time to time, but no more frequently than
twice in each Lease Year, within ten (10) business days after notice from
Lessor, Lessee shall execute, acknowledge and deliver to Lessor and/or to any
other entity specified by Lessor, a certification concerning the status of this
Lease and Lessee’s occupancy of the Premises, including without limitation that
this Lease is unmodified in full force and effect (or, if there have been
modifications, that the same is in full force and effect as modified and stating
the modifications), stating the dates to which the Rent has been paid, and
stating whether or not there exists any default by Lessor under this Lease, and,
if so, specifying each such default.

     Article XIX of the Lease is amended by deleting Section 1901 and
substituting the following:

     1901. Any notice, demand, consent, approval, direction, agreement or other
communication required or permitted hereunder or under any other documents in
connection herewith shall be in writing and shall be directed as follows:

If to Lessor:

Winding Brook Drive LLC
c/o Abbey Road Advisors LLC
8 Wright Street
Westport, Connecticut 06880
Attention: Mr. W. M. Keeney
Facsimile: (203) 227-9778

If to Lessee:

Open Solutions Inc.
455 Winding Brook Drive
Glastonbury, Connecticut 06033
Attention: Carl Blandino
Facsimile: (860) 652-3156

or to such changed address or facsimile number as a party hereto shall designate
to the other parties hereto from time to time in writing. Notices shall be
(i) personally delivered

-7-



--------------------------------------------------------------------------------



 



(including delivery by Federal Express, United Parcel Service or other
comparable nation-wide overnight courier service) to the offices set forth
above, in which case they shall be deemed delivered on the date of delivery (or
first business day thereafter if delivered other than on a business day or after
5:00 p.m. EST or DST to said offices); (ii) sent by certified mail, return
receipt requested, in which case they shall be deemed delivered on the date
shown on the receipt unless delivery is refused or delayed by the addressee in
which event they shall be deemed delivered on the third day after the date of
deposit in the U.S. Mail; or (iii) sent by means of a facsimile transmittal
machine, with hard copy to follow promptly by nationwide overnight courier
service, in which case they shall be deemed delivered at the time and on the
date of facsimile receipt thereof.

     6. Lender Approval. Anything in the Lease to the contrary notwithstanding,
this Agreement shall not be binding on the parties unless and until this
Agreement is approved in writing by Lessor’s current mortgagee, NewStar
Financial, Inc. (“NewStar”). Promptly upon the execution hereof, Lessor shall
submit a copy of the executed Agreement to NewStar, requesting said approval. If
such approval is not received or deemed received pursuant to Lessor’s mortgage
within twenty (20) days after the date of delivery to NewStar, either party may
terminate this Agreement by notice to the other within five (5) business days
after the expiration of such twenty (20) day period. If the approval is
received, or if neither party terminates this Agreement under this Paragraph,
this Agreement shall remain in effect.

     7. Ratification. Except as otherwise provided herein, all the terms and
conditions of the Lease shall remain the same. The parties hereby ratify and
affirm the Lease as amended hereby.

[Balance of page intentionally left blank]

-8-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this agreement as of the date
first above written.

            OPEN SOLUTIONS INC.
      By:   /s/ Carl D. Blandino         Name:   Carl Blandino        Title:  
Sr. Vice President and Chief Financial Officer        WINDING BROOK DRIVE LLC,
      By:   ABBEY ROAD         ADVISORS MANAGEMENT LLC, its Managing Member     
                By:   ABBEY ROAD         ADVISORS LLC, its Manager             
        By:   /s/ W. Mark Keeney         Name:   W. Mark Keeney        Title:  
Manager     

-9-



--------------------------------------------------------------------------------



 



EXHIBIT A

(Floor Plan of First Floor with Expansion Space Shown as Cross-Hatched Area)

-10-



--------------------------------------------------------------------------------



 



EXHIBIT B

Lessor’s Construction

1. Lessee’s Plans.

     (a) Lessee shall, on or before 12:00 noon on October 1, 2005 (“Plan
Submission Date”), at Lessee’s expense and subject to the Allowance set forth
below, submit to Lessor final and complete dimensioned and detailed plans and
drawings of partition layouts (including openings), ceiling and lighting
layouts, colors, mechanical and electrical circuitry plans and any and all other
information as may be reasonably necessary to complete the construction of the
Expansion Space in accordance with this Exhibit B (such plans are collectively
referred to herein as “Lessee’s Plans”). The partition layout, and ceiling and
lighting layout plans shall be 1´0´´ = 1/8´´ scale. Lessee shall submit Lessee’s
Plans and any other plans required by this Exhibit B to Lessor in form, quality
and quantity acceptable for the purposes of filing for a building permit with
the Building Department of the Town of Glastonbury (the “Town”), and such plans
shall be signed and sealed by an architect licensed in the State of Connecticut;

     (b) Lessor shall approve Lessee’s Plans as soon as reasonably possible or
designate by notice to Lessee the specific changes required to be made to
Lessee’s Plans, which Lessee shall use its best efforts to make within seven
(7) business days of receipt. This procedure shall be repeated until Lessee’s
Plans are finally approved by Lessor.

     (c) All plans, drawings and specifications with respect to the Expansion
Space required to be submitted by Lessee to Lessor shall comply with and conform
with the Building plans filed with the Town and with all the rules, regulations
and/or other requirements of any governmental department having jurisdiction
over the construction of the Building and/or Expansion Space. Lessee shall
prepare drawings in accordance with pre-existing conditions and field
measurements.

     (d) If Lessee’s Plans all in final and complete form, are not delivered to
Lessor on or before the Plan Submission Date or within five (5) days thereof,
then notwithstanding anything herein to the contrary, Lessee obligations under
this Agreement including, without limitation, the obligation to pay Rent, shall
commence on the Effective Date or on such earlier date as Lessee occupies any
part of the Expansion Space.

     (e) Lessor’s review of Lessee’s Plans is solely to protect the interests of
Lessor in the Building and the Expansion Space, and Lessor shall be neither the
guarantor of, nor responsible for, the correctness or accuracy of Lessee’s Plans
or the compliance of Lessee’s Plans with applicable requirements of the Town.

     2. Performance; Extra Work.

     (a) Lessor shall, subject to the terms and conditions of this Exhibit B,
supply the materials and the labor necessary to install the same in a
workmanlike manner in

-11-



--------------------------------------------------------------------------------



 



connection with the preparation of the Expansion Space to conform to Lessee’s
Plans (“Lessor’s Construction”).

     (b) If Lessee desires extra work, materials or equipment not included in
Lessee’s Plans (“Extra Work”), then Lessee must deliver to Lessor complete
information concerning such Extra Work, including all architectural, electrical,
mechanical and finishing drawings, specifications and details on or before the
Plan Submission Date. Lessor shall submit a proposal to Lessee for such work
within thirty (30) days after the Plan Submission Date. If Lessee decides to
accept Lessor’s proposal and proceed with the Extra Work, the Extra Work shall
equal the cost to Lessor from its contractor and/or sub-contractors, plus ten
percent (10%) overhead plus ten percent (10%) management fee (such amount is
hereafter referred to as “Lessor’s Cost”).

     Lessor will not be obligated to perform any Extra Work that, in Lessor’s
reasonable opinion, would cause a delay in completion of Lessor’s Construction,
unless Lessee agrees that any delays resulting therefrom will be deemed Lessee’s
Delays (as hereinafter defined).

     (c) Lessee shall not engage any contractor to perform any Extra Work,
unless Lessor has given Lessee notice of its refusal to perform such work and
has approved the identity of the contractor that Lessee wishes to engage.

3. Lessee’s Delay.

     “Lessee’s Delay” means any delay that Lessor may encounter in the
performance of Lessor’s obligations under this Exhibit B by reason of any act,
neglect, failure or omission of Lessee, its agents, servants, employees,
contractors or sub-contractors, or in the performance of Lessee’s obligations
under this Exhibit B or this Agreement, including, without limitation:

     (a) delay due to requests by Lessee for items other than Lessor’s
Construction and Extra Work;

     (b) delay due to Lessee’s or Lessee’s contractors’ performance or execution
of Lessee’s own work or interference with Lessor’s contractors; and

     (c) delays resulting from any changes or additions to Lessee’s Plans
requested by Lessee.

     If the substantial completion of the Expansion Space by Lessor shall be
delayed by reason of any Lessee’s Delay, the Expansion Space shall be deemed
ready for occupancy on the date when the Expansion Space would have been so
ready but for such Lessee’s Delay.

4. Approvals.

     Except as otherwise herein permitted or required, any approvals or
disapprovals required to be given by Lessee shall be deemed given as follows:
submissions of plans,

-12-



--------------------------------------------------------------------------------



 



drawings, layouts, estimates, etc. and requests for authorization submitted to
Lessee which are not disapproved in writing by Lessee and received by Lessor
within seven (7) business days after submission to Lessee, shall be deemed
approved and authorized.

5. Allowance.

     (a) Lessor will provide an allowance of $409,520.00 (the “Allowance”) that
will be applied to Lessor’s Cost of performing Lessor’s Construction and Extra
Work performed by Lessor, including the cost of preparation of Lessee’s Plans
(collectively, the “Work”). Lessee shall pay to Lessor, within fifteen (15) days
after each invoice delivered by Lessor, any excess of Lessor’s Cost of the Work
over the Allowance. Lessee shall have no claim to any balance if the Allowance
shall not be exhausted as of the Effective Date as provided above.

     (b) Except for Lessor’s Construction, Lessee accepts the Expansion Space in
“as is” condition, and acknowledges that it has had an opportunity to inspect
the Expansion Space before the Lease was executed.

6. Lessee’s Installations.

     (a) If Lessee shall desire to perform and make any installations (“Lessee’s
Installations”) which are not to be performed by Lessor for Lessee and Lessor
shall have approved Lessee’s choice of contractors and/or subcontractors, Lessor
will afford Lessee access to the Expansion Space prior to the completion of
Lessor’s Construction and Extra Work for the purpose of making inspections,
taking measurements and making Lessee’s Installations (all of which are to be
paid for by Lessee), provided that Lessee’s Installations will not require any
structural change in the Building or the Expansion Space, and further provided
that the construction of the Building and/or the Expansion Space and all
installations required to be made by Lessor therein shall have reached a point
which in Lessor’s sole judgment, exercised in good faith, will not delay or
hamper Lessor in the completion of the Building and/or the Expansion Space.

     (b) Prior to the commencement of Lessee’s Installations, Lessee shall
submit to Lessor complete detailed plans and specifications thereof for Lessor’s
prior written approval, which approval shall not be unreasonably withheld,
conditioned or delayed. Any entry by Lessee in or on the Expansion Space shall
be at Lessee’s sole risk and, upon request of Lessor, Lessee shall pay for and
deliver to Lessor policies and certificates of insurance in amounts and with
such companies as shall be reasonably satisfactory to Lessor, such as, but not
limited to Public Liability, Property Damage and Workmen’s Compensation, to
protect Lessor and Lessee during the period of performing Lessee’s
Installations. Lessor and Lessor’s general contractor shall be named as
additional insured parties in such policies or certificates of insurance and the
same shall be continued in effect during the period of the performance of
Lessee’s Installations.

     (c) All Lessee’s Installations shall be in accordance with the rules and
regulations of any governmental department or bureau having jurisdiction
thereover and shall not conflict with, or be in violation or cause any violation
of, Lessor’s basic

-13-



--------------------------------------------------------------------------------



 



Building plans and/or the construction of the Building, and all Lessee’s
Installations shall be completed free of all liens and encumbrances. All permits
which may be required by Lessee for Lessee’s Installations shall be procured and
paid for by Lessee only after having obtained Lessor’s written approval of such
work, or, if Lessor shall deem the same advisable, Lessor may procure such
permits and Lessee shall pay for the same. No plans and/or specifications
required to be filed by Lessee pursuant to any work contemplated to be performed
by it within the Expansion Space shall be filed or submitted to any governmental
authority having jurisdiction thereover without first having obtained Lessor’s
approval to same.

     (d) Notwithstanding anything to the contrary contained hereinabove, Lessor
reserves the right to deny Lessee or its contractor access to the Expansion
Space and/or to request Lessee to withdraw therefrom and cease all work being
performed by it or on its behalf by any person, firm or corporation other than
Lessor, if Lessor shall, in its sole judgment, exercised in good faith,
determine that the commencement and/or the continuance of Lessee’s Installations
shall interfere with, hamper or prevent Lessor from proceeding with the
completion of the Building and/or the Expansion Space at the earliest possible
date. Should Lessee enter upon the Expansion Space for the purpose of performing
any work, the labor employed by Lessee or anyone performing such work for or on
behalf of Lessee shall always be harmonious and compatible with the labor
employed by Lessor or any contractors or subcontractors of Lessor. Should such
labor be incompatible with such Lessor’s labor as shall be determined by the
sole judgment of Lessor, to be exercised in good faith, Lessor may require
Lessee to withdraw from the Expansion Space until the completion of the Building
and/or Expansion Space by Lessor.

     (e) In the event Lessee or Lessee’s contractor shall enter upon the
Expansion Space or any other part of the Building, as may be permitted by
Lessor, Lessee shall indemnify and save Lessor free and harmless from and
against any and all claims arising from or out of any entry thereon or the
performance of said work and from and against any and all claims arising from or
claimed to arise from any act or neglect of Lessee or Lessee’s representatives
or from any failure to act, or for any other reason whatsoever arising out of
said entry or such work.

-14-